Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 1 of 21




                           EXHIBIT 23
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 2 of 21
                                                                                                                       US007869396 B2


    (12) United States Patent                                                                      (10) Patent No.:                  US 7,869,396 B2
           Chun et al.                                                                             (45) Date of Patent:                       Jan. 11, 2011
    (54) DATA TRANSMISSION METHOD AND DATA                                                  (58) Field of Classification Search ................. 370/231,
            RE-TRANSMISSION METHOD                                                                                  370/328, 352, 346,394, 473, 241, 282,321;
                                                                                                                          714/749; 455/67.11, 452.2, 455,464
    (75) Inventors: Sung Duck Chun. Anyang-si (KR):                                                  See application file for complete search history.
                           Young Dae Lee, Anyang-si (KR); Sung                              (56)                        References Cited
                           Jun Park. Anyang-si
                            un Park, An     -si (KR
                                                (KR)                                                               U.S. PATENT DOCUMENTS
    (73) Assignee: LG Electronics, Inc., Seoul (KR)                                                 5,659,756 A          8, 1997 Hefferon et al.
    (*) Notice:            Subject to any disclaimer, the term of this
                           patent is extended or adjusted under 35                                                              inued
                           U.S.C. 154(b) by 133 days.                                                                      (Continued)
                                                                                                             FOREIGN PATENT DOCUMENTS
    (21) Appl. No.:              12/158,646
                                                                                            AU               2007-212916            8, 2007
    (22) PCT Filed:              Jan. 3, 2007
    (86). PCT No.:                PCT/KR2007/OOOO22                                                                        (Continued)
            S371 (c)(1),                                                                                            OTHER PUBLICATIONS
            (2), (4) Date:       Jun. 20, 2008
                                                                                            Hua Xu et al., Performance Analysis on the Radio Link Control
                                                                                            Protocol of UMTS System, Jul. 31, 2001, IEEE Publication, pp.
    (87) PCT Pub. No.: WO2007/078142                                                        2026-2030        (http://ieeexplore.ieee.org/stampfstamp.jsp?tp=
                                                                                                                         =      ck
         PCT Pub. Date: Jul. 12, 2007                                                       &arnumber=1040574&userType=inst).
    (65)                       Prior Publication Data
                                                                                                               (Continued)
                                                                                            Primary Examiner Diane Mizrahi
            US 2008/O298322 A1                Dec. 4, 2008                                  (74) Attorney, Agent, or Firm—Lee, Hong, Degerman, Kang
                                             O    O                                         & Waimey
                Related U.S. Application Data
    (60) Provisional application No. 60/815,722, filed on Jun.                              (57)                          ABSTRACT
         21, 2006, provisional application No. 60/797,402,
            filed on May 2, 2006, provisional application No.                               A method which can reduce loss in data transmission is pro
            6O7784,976, filed on Mar. 22, 2006, provisional appli-                          vided. A data block is prepared in a high-level layer and the
            cation No. 60/757,063, filed on Jan. 5, 2006.                                   data block is transmitted in a low-level layer. Status report
                                         O    O                                             information associated with reception or non-reception of the
    (30)           Foreign Application Priority Data                                        data block is received through the low-level layer. When a
      Dec. 22, 2006 (KR) ...................... 10-2006-O132469                             receiver fails to receive data transmitted from a transmitter,
                                                                                            the transmitter can rapidly recognize the reception failure and
    (51) Int. Cl.                                                                           can retransmit the data.
         H0474/00                      (2009.01)
    (52) U.S. Cl. ...................................................... 370/328                                   10 Claims, 8 Drawing Sheets
                                                                           700                               750
                                                           -------------4-
                                                          TRANSMTR
                                                                                          --4----
                                                                                          RCWR

                                                             Tx Ric THAra                    Rx HAra R. Ric
                                                        RC poU                  1st TX      S510
                                                                  S500                              NACK

                                                                                 A
                                                                                2. TX       SE
                                                                                 ff-nack
                                                                                  ck skie
                                                                                     TX    S550         S555
                                                                                      S580          NACK
                                                                                --                 1 STATUS
                                                                                                     report
                                                                         Ack.      STATUS           INFORMATION
                                                                                 INSEion              S570
                                                                   sao                S575
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 3 of 21
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 4 of 21


                                                            US 7,869,396 B2
                                                                     Page 3

    Huawei: “Further Considerations on Multiplexing Method of Shared      WG1 RL1 TSGR1 AHLTE AH June-06, DocSR1-061712.
    Control Channel in Uplink Single-Carrier FDMA”, 3GPP TSG-RAN          Zip pp. 1-3.
    WG1, R1-051430 online, Nov. 7, 2005 retrieved on Jul. 24, 2008.       LG Electronics Inc.: “Framing in the MAC entity”, 3GPP TSG-RAN
    Retrieved from the Internet: http://www.3gpp.org/ftp/TSG RAN/         WG2, R2-061012, Mar. 27-31, 2006.
    WG1 RL1/TSGR1 43/Docs/R1-051430.zip> pp. 1-6.                         LG Electronics Inc.: “HARQ and ARQ Operation”, 3GPP TSG-RAN
    NTT Docomo et al.: Multiplexing Method of Shared Control Chan         WG2, R2-060106, Jan. 9-13, 2006.
    nel in Uplink Single-Carrier FDMA Radio Access, 3GPP TSG-RAN          F.A. Zdarsky et al., “Handover in Mobile Communication Networks:
    WG1, R1-051143 online, Oct. 10, 2005 retrieved on Jul. 24, 2008.      Who is in Control Anyway?.” Proceedings of the 30th EUROMICRO
    Retrieved from the Internet: f/www.3gpp.org/ftp/tsg ran/wgli r11/     Conference, Aug. 2004, XP-10723593A.
    TSGR1 42bis/Docs/R1-051143.Zip> pp. 1-8.                              LG Electronics Inc., “Framing in the MAC Entity.”3GPP TSG-RAN
    Philips: “Evolved Paging Indicators for LTE, 3GPP TSG-RAN             WG2 #52, R2-061012, Mar. 2006.
    WG2, R2-052985 online), Nov. 7, 2005 retrieved on Aug. 25,            LG Electronics Inc., “HARQ and ARQ Operation.”3GPP TSG-RAN
    2008). Retrieved from the Internet: //www.3gpp.org/FTP/tsg ran/       WG2 #50, R2-060106, Jan. 2006.
    WG2 RL2/TSGR2 49/Documents/R2-052985.zip> pp. 1, 2.                   R.T. Derryberry et al., “On CDMA2000 Evolution Reverse High
    Sarkar, S. et al. Common-Channel Soft Handoff in codma2000. The       Speed Data Physical Layer Enhancements in CDMA 2000 lxEV
    Paging Channel. IEEE Transactions on Microwave Theory and Tech        DV.” IEEE Communications Magazine, Apr. 2005, vol.43, No. 4, pp.
    niques. Jun. 2000, vol. 48, No. 6, pp.938 to 950, XPO11037998, ISSN   41-47, XP-001228792.
    0.018-94.80, abstract, section IV.                                    J. Chung et al., “Packet Synchronization and Identification for Incre
    NTT Docomo, et al.: “Paging Channel Structure for E-UTRADown          mental Redundancy Transmission in FH-CDMA Systems.” Third
    link', 3GPP TSG-RAN WG1, R1-060034 online, Jan. 23, 2006              IEEE International Symposium on Personal, Indoor, and Mobile
     retrieved on Aug. 25, 2008). Retrieved from the Internet: www.       Radio Communications, Oct. 1992, pp. 292-295, XP-010107082.
    3g.ppl.org/ftp/tsg ran/WG 1. RL1/TSGR1 AH/                            H. Xu et al., “Performance Analysis on the Radio Link Control
    LTE AH January-06/Docs/R1-060034.zip pp. 1-5.                         Protocol of UMTS System.” IEEE Publication, Jul. 2001, pp. 2026
    Motorola: “Paging Channel Design for E-UTRA, 3GPP TSG-RAN             2030.
    WG1, R1-061712 online), Jun. 27, 2006 retrieved on Aug. 25,
    2008). Retrieved from the Internet: //www.3g.ppl.org/ftp/tsg ran/     * cited by examiner
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 5 of 21


    U.S. Patent           Jan. 11, 2011   Sheet 1 of 8          US 7,869,396 B2

                                                                Fig. 1)
                     CN(Core Network) 30
                   AG(Access Gateway)




                                                                Fig. 2)
                    RRC                                   RRC
                    RLC                                   RLC


               Physical Layer                        Physical Layer
                     UE                                   NW
                                                                Fig. 3)
                   PDCP                                  PDCP
                    RLC                                  RLC


                    C

                    UE                                   NW
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 6 of 21


    U.S. Patent           Jan. 11, 2011                Sheet 2 of 8               US 7,869,396 B2

                                                                Fig. 4
                                                300                               350
                          -----------------------4.    r   -      -----------4-----
                          TRANSMITTER                               RECEIVER
                           | Tx RLC Tx HARQ
                        RLC PDU S100 - six
                                                      NACK
                                                      2nd TX
                                                                          NACK
                                                      NACK         S140


                                                      Lith TX      S150
                                             S170                         NACK
                           TRANSMISSION
                                    AURE              NACK         S160
                        RLC PDU                                    S190
                         (ARQ
               RETRANSMISSION)              S180

                                                                Fig. 5)
                                   400                                    450
                                   ^ -,                -/-
                                                         Rx RLC
              RLC PDU




                                                                            RLC PDU
                                                                  STATUS
                                                                  REPORT
                                           STATUS               INFORMATION
                                           REPORT
                                         INFORMATION
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 7 of 21


    U.S. Patent           Jan. 11, 2011      Sheet 3 of 8              US 7,869,396 B2




                                          STATUS
                                      REQUEST S310
                                    NFORMATION                  S320

                                          REPORT               REPORT
                                    INFORMATION             INFORMATION
                                                                 S330


                                                            (Fig. 7)



                                                 L




                  STATUS              STATUS
                 RECUEST             REQUEST S420
              INFORMATION INFORMATION

                   S410                   STATUS               STATUS
                                          REPORT               REPORT
                                   INFORMATION              INFORMAT
                                  ---                S450
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 8 of 21


    U.S. Patent         Jan. 11, 2011   Sheet 4 of 8             US 7,869,396 B2




                                                       Fig. 8)

          TRANSMITTER                         RECEIVER




                                                          STATUS
                                                          REPORT
                                     STATUS             INFORMATION
                                     REPORT
                                   INFORMATION
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 9 of 21


    U.S. Patent             Jan. 11, 2011        Sheet 5 of 8         US 7,869,396 B2
                                                           Fig.9)
                      ----------




                                   r—




                                                           Fig. 10)
                H–$2 Cy) > ELLI Dr.

                   RLC
                  SDUO

                   RLC
                  SDU1

                   RLC
                  SDU2

                   RLC
                  SDU3
                                            PDU2 missing
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 10 of 21


     U.S. Patent         Jan. 11, 2011    Sheet 6 of 8        US 7,869,396 B2




                                                                Fig.11
                                         930




      91
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 11 of 21


     U.S. Patent         Jan. 11, 2011   Sheet 7 of 8         US 7,869,396 B2

                                                          Fig. 12)
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 12 of 21
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 13 of 21


                                                           US 7,869,396 B2
                                    1.                                                                      2
         DATA TRANSMISSION METHOD AND DATA                                    correction of an error and the time for Solving an obstacle to
               RE-TRANSMISSION METHOD                                         data transmission by allowing the transmitter to rapidly rec
                                                                              ognize the data reception failure. As the transmitter recog
       This application is a national stage application of PCT/               nizes more rapidly the reception failure, the time for retrans
     KR2007/000022, filed on Jan. 3, 2007, which claims the                   mission is more reduced.
    benefit and right of priority to U.S. Provisional Application
    No. 60/757,063, filed on Jan.5, 2006, U.S. Provisional Appli                             DISCLOSURE OF INVENTION
    cation No. 60/784,976, filed on Mar. 22, 2006, U.S. Provi
    sional Application No. 60/797,402, filed on May 2, 2006,                                        Technical Problem
    U.S. Provisional Application No. 60/815,722, filed on Jun.           10
    21, 2006 and Korean Application No. 10-2006-0132469, filed                  There is a need for technologies for enhancing reliability of
    on Dec. 22, 2006, the contents of which are hereby incorpo                transmission by efficiently using the ARQ of the high-level
    rated by reference herein in their entirety.                              layer and the HARQ of the low-level layer.
                        TECHNICAL FIELD                                  15                         Technical Solution

      The present invention relates to wireless communication,                  An advantage of some aspects of the invention is to provide
    and more particularly, to a data transmission method and a                a data transmission method and a data retransmission method
    data retransmission method which can reduce loss in data                  which can retransmit data, which are not received by a
    transmission.                                                             receiver, while efficiently using radio resources.
                                                                                 In an aspect of the invention, a data block is prepared in a
                        BACKGROUND ART                                        high-level layer and the data block is transmitted in a low
                                                                              level layer. Status report information associated with recep
       A 3GPP (3-rd Generation Partnership Project) mobile                    tion or non-reception of the data block is received through the
    communication system based on a WCDMA (Wideband                      25   low-level layer.
    Code Division Multiple Access) radio access technology has                   In another aspect of the invention, a RLC (Radio Link
    been widely spread all over the world. An HSDPA (High                     Control) PDU (Protocol Data Unit) is prepared in a RLC layer
    Speed Downlink Packet Access) which can be defined as a                   and the RLC PDU is transmitted using a HARQ (Hybrid
    first evolution step of the WCDMA provides a radio access                 Automatic Repeat Request) in a physical layer. Status report
    technology having a high competitive power in a mid-term             30   information associated with reception or non-reception of the
    future for the 3GPP. However, since requirements and expec                RLC PDU is received. Whether the RLC PDU should be
    tations of users and providers have increased more and more               retransmitted is determined on the basis of the status report
    and competitive development of the radio access technology                information.
    has been made more and more, a new technological evolution                  In still another aspect of the invention, a data block is
    of the 3GPP is required to enhance a high competitive power          35   retransmitted a data block through an HARQ by a preset
    in the future.                                                            number of times in a physical layer. A reception of a NACK
       The 3GPP entered into a project called “Evolved UTRA                   (Not ACKnowledgement) signal is reported to a RLC layer
    and UTRAN' from the end of 2004 for the purpose of devel                  when receiving the NACK signal by the maximum allowable
    opment of a radio transmission technology which can provide               number of times. Whether the data block should be retrans
    a high-quality service and reduce cost. The project of 3G long       40   mitted is determined.
    term evolution (hereinafter, referred to as LTE) aims at expan
    sion of a coverage, improvement of system capacity, decrease                              ADVANTAGEOUSEFFECTS
    in cost of users and providers and improvement in service
    quality. The 3G LTE defines as high-level requirements                      When a receiver does not receive data transmitted from a
    decrease in cost per bit, enhancement in service availability,       45   transmitter, the transmitter can rapidly confirm the reception
    flexible utilization of frequency bands, open interface with a            failure and retransmit the data. By transmitting status report
    simple structure and appropriate power consumption of by                  information from the receiver to the transmitter through a
    user equipments.                                                          physical layer, it is possible to relatively rapidly retransmit
       In any communication system, data can be lost in a physical            data. By providing operations of RLC entities for allowing
    channel. With the development of technologies, the probabil          50   data to arrive at the receiver without any error, it is possible to
    ity that data are not transmitted well from a transmitter to a            more rapidly transmit data and to enhance the QoS (Quality of
    receiver in the physical channel is lowered, but does not                 Service).
    disappear completely. Particularly, in case of user equipments
    spaced apart from a base station, the data loss rate is high.                     BRIEF DESCRIPTION OF THE DRAWINGS
    Important signaling data or control signals need be subjected        55
    to more special management for the purpose of reliability of                 FIG. 1 is a block diagram illustrating a wireless commu
    the communication systems.                                                nication system.
       One oftechniques used to reduce the loss of data is an ARQ                FIG. 2 is a block diagram illustrating a control plane of a
    (Automatic Repeat Request) method. Generally, the ARQ                     radio interface protocol.
    method is performed by a high-level layer. Lower-level layers        60      FIG. 3 is a block diagram illustrating a user plane of the
    perform HARQ (Hybrid ARQ), thereby reducing the loss of                   radio interface protocol.
    data. The HARQ uses a FEC (Forward Error Correction) and                     FIG. 4 is a flowchart illustrating a data transmission
    the ARQ together to correct an error of data by the use of the            method according to an exemplary embodiment of the inven
    FEC and to retransmit the data by the use of the ARQ.                     tion.
       When a receiver fails to receive data at the time of retrans      65     FIG. 5 is a flowchart illustrating a data transmission
    mission, the reception failure should be rapidly reported to a            method according to another exemplary embodiment of the
    transmitter. This is because it is possible to reduce the time for        invention.
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 14 of 21


                                                        US 7,869,396 B2
                                   3                                                                 4
       FIG. 6 is a flowchart illustrating an example of transmis     network.    The  RRC    layer interchanges   an RRC message
    sion and reception of status report information.                 between the UE and the network. The RRC layer can be
       FIG. 7 is a flowchart illustrating another example of trans distributed into the eNode-B and network nodes such as the
    mission and reception of status report information.              AG or can be located locally in the eNode-B or the AG.
       FIG. 8 is a flowchart illustrating a data transmission 5 The radio interface protocol horizontally includes a physi
    method according to another exemplary embodiment of the cal layer, a data link layer, and a network layer. The radio
    invention.                                                       interface protocol vertically includes a user plane for trans
       FIG. 9 is a flowchart illustrating a data transmission mitting data and information and a control plane for transmit
    method according to another exemplary embodiment of the ting a control signal.
    invention.                                                    10    FIG. 2 is a block diagram illustrating a control plane of the
       FIG. 10 is a block diagram illustrating a data transmission radio interface protocol. FIG.3 is a block diagram illustrating
    method according to another exemplary embodiment of the a user plane of the radio interface protocol. FIGS. 2 and 3
    invention.                                                       illustrate a structure of the radio interface protocol between
       FIG. 11 is a block diagram illustrating a handover accord the UE and the E-UTRAN based on a 3GPP radio network
    ing to an exemplary embodiment of the invention.                15 standard.
       FIG. 12 is a diagram illustrating an example of a data             Referring to FIGS. 2 and 3, the physical layer as the first
    transmission method according to an exemplary embodiment layer provides an information transfer service to a high-level
    of the invention.                                                  layer by the use of a physical channel. The physical layer is
       FIG. 13 is a diagram illustrating an example of a data connected to a MAC (Medium Access Control) layer as a
    transmission method according to an exemplary embodiment 20 higher-level layer through a transport channel. Data are trans
    of the invention.                                                  mitted between the MAC layer and the physical layer through
                                                                       the transport channel. Data are transmitted between different
                  MODE FOR THE INVENTION                               physical layers, that is, between a transmission-side physical
                                                                       layer and a reception-side physical layer, through a physical
       Hereinafter, exemplary embodiments of the invention will 25 channel.
    be described in detail with reference to the attached drawings.      The MAC layer of the second layer provides a service to a
       FIG. 1 is a block diagram illustrating a wireless commu RLC (Radio Link Control) layer as a higher-level layer
    nication system. The wireless communication system may through a logical channel. The RLC layer of the second layer
    have a network structure of an E-UMTS (Evolved-Universal supports the data transmission with reliability. The function
    Mobile Telecommunications System). The E-UMTS may be 30 of the RLC layer may be embodied by a functional block in
    a long term evolution (LTE) system. The wireless communi the MAC layer and in this case, the RLC layer may not exist.
    cation system is widely disposed to provide a variety of      A PDCP (Packet Data Convergence Protocol) layer of the
    communication services of Voices, packet data and the like. second layer performs a head compression function of reduc
       Referring to FIG. 1, the E-UMTS network can be roughly ing ahead size of an IP packet containing unnecessary control
    classified into an E-UTRAN (Evolved-UMTS Terrestrial 35 information with a relatively large size in order to efficiently
    Radio Access Network) and a CN (Core Network). The transmit packets in a radio interval having a small bandwidth
    E-UTRAN includes eNode-B 20 and an AG (access gateway) at the time of transmitting an IP (Internet Protocol) packet
    30 which is located at the end of the network and connected to     Such as IPv4 or IPv6.
    an external network.                                                  The RRC layer located at the lowermost of the third layer
       A UE (User Equipment) 10 may be fixed or movable and 40 is defined in only the control plane. The RRC layer controls
    can be called various terminologies such as a mobile station the logical channel, the transport channel, and the physical
    (MS), a user terminal (UT), a subscriber station (SS) and a channel associated with the configuration, re-configuration
    wireless device.                                                   and release of the radio bearers (RB). The RB means a service
       The eNode-B 20 generally means a fixed station commu provided from the second layer so as to transmit data between
    nicating with the UE 10 and can be called various terminolo- 45 the UE and the E-UTRAN.
    gies Such as a base station (BS), a base transceiver system           A downlink transport channel for transmitting data from
    (BTS) and an access point (AP). One or more cells may exist the network to the UE can include a broadcast channel (BCH)
    in one eNode-B 20. An interface for transmitting a user traffic for transmitting system information and a downlink shared
    or a control traffic may be used between the eNode-Bs 20.          channel (SCH) for transmitting a user traffic or a control
       The AG 30 is also called MME/UPE (Mobility Manage- 50 message. The traffic or the control message of the downlink
    ment Entity/User Plane Entity). The AG 30 may be divided multicast or the broadcast service may be transmitted through
    into a portion for processing a user traffic and a portion for the downlink SCH or through a particular downlink MCH
    processing a control traffic. The AG for processing the user (Multicast Channel). An uplink transport channel for trans
    traffic and the AG for processing the control traffic can com mitting data from the UE to the network can include a random
    municate with each other by the use of a new interface.         55 access channel (RACH) for transmitting an initial control
       The CN may include the AG 30 and a node for registering message and an uplink SCH (Shared Channel) for transmit
    for other UEs 10. An interface for distinguishing the E-UT ting a user traffic or a control message.
    RAN and the CN from each other may be used.                           The RLC layer has basic functions of guarantee of QoS
       Layers of a radio interface protocol between the UE and the (Quality of Service) of the RBs and transmission of data.
    network can be classified into an L1 layer (first layer), an L2 60 Since the RB service is a service which is provided to a
    layer (second layer), and an L3 layer (third layer) on the basis higher-level layer from the second layer in the radio protocol,
    of three low-level layers of an open system interconnection the entire second layer affects the QoS and the affection of the
    (OSI) model widely known in the communication systems. A RLC layer is the largest. The RLC layer has independent RLC
    physical layer belonging to the first layer provides an infor entity for each RB so as to guarantee the QoS specific to the
    mation transfer service using a physical channel and a RRC 65 RB and three RLC modes of a unacknowledged mode (UM),
    (Radio Resource Control) layer located in the third layer an acknowledged mode (AM) and a transparent mode (TM)
    serves to control radio resources between the UE and the           so as to support a variety of QoS. Two modes, that is, the UM
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 15 of 21


                                                            US 7,869,396 B2
                               5                                                                              6
    not including an acknowledgement to transmitted data and                   resource, what a UE uses a radio resource and what radio
    the AM including the acknowledgement, will be described                    resource a UEuses so as to transmit uplink data. The eNode-B
    below.                                                                     transmits such information to the corresponding UE. In this
      The UM RLC layer adds a PDU (Protocol Data Unit)                         way, the eNode-B can dynamically manage the radio
    header having a sequence number to each PDU and thus                  5      SOUCS.
    informs a receiver of a lost PDU. For this reason, in the user               A conventional UE continuously used one radio resource
    plane, the UM RLC layer takes charge of transmission of                    during a call connection. This is irrational in consideration of
    broadcast/multicast data or transmission of real-time packet               the fact that many recent services are based on IP packets.
    data such as Voices (for example, VoIP) or streaming of a                  Most packet services do not continuously create packets dur
    packet service domain. In the control plane, the UM RLC               10   ing the call connection, but there are many intervals where no
    layer takes charge of transmission of an RRC message not                   data is transmitted. It is not efficient that a radio resource is
    requiring the acknowledgement among the RRC messages                       continuously assigned to a UE. A method of assigning a radio
    transmitted to a specific UE or a specific UE group in a cell.             resource to a UE only when service data exist can be used to
       Similarly to the UM RLC layer, the AM RLC layer adds a                  solve the above-mentioned problem.
    PDU header having a sequence number at the time of consti             15      The RLC entity constitutes a RLC PDU in accordance with
    tuting a PDU, but a receiver transmits the acknowledgement                 the size of the radio resource determined by the MAC. The
    to the PDU transmitted from a transmitter unlike the UMRLC                 RLC entity located in the eNode-B constructs data with the
    layer. This is designed to allow the receiver to request the               size determined by the MAC entity and sends the RLC PDU
    transmitter for retransmission of the PDU which is not                     to the MAC entity. The RLC entity located in the UE con
    received by the receiver. The AMRLC layer guarantees error                 structs the RLC PDU in accordance with the size of a radio
    free data transmission through retransmission and thus the                 resource determined by a lower-level layer, that is, the MAC
    AM RLC takes charge of transmission of non-real-time                       entity. The RLC entity located in the UE constructs data with
    packet data such as TCP/IP of the packet service domain                    the size determined by the MAC entity and sends the RLC
    mainly in the user plane and can take charge of transmission               PDU to the MAC entity.
    of RRC message requiring the acknowledgement.                         25      The MAC entity located in the UE receives information on
       In view of directionality, the UM RLC layer is used in a                the total amount of radio resources from the eNode-B. The
    uni-directional communication but the AMRLC is used in a                   MAC entity receives information indicating what amount of
    bi-directional communication due to a feedback from the                    radio resources the MAC entity can use at the next transmis
    receiver. Since the bi-directional communication is mainly                 sion time from the eNode-B. On the contrary, the MAC entity
    used for a point-to-point communication, the AMRLC layer              30   located in the eNode-B determines utilization of all of the
    uses only a specific logical channel. In view of a structure, one          uplink radio resources and the downlink radio resources. The
    RLC entity of the UMRLC layer has only one of transmission                 MAC entity of the eNode-B determines what amount of radio
    and reception, but one RLC entity of the AM RLC layer                      resources should be assigned to the UE at the next transmis
    includes both of transmission and reception.                               sion interval and sends the determination result to the MAC
       The complexity of the AM RLC results from the ARQ                  35   entities of the UEs. The UEs determine what amount of data
    function. The AMRLC layer has a retransmission buffer in                   should be transmitted through the logical channels or by the
    addition to a transmission/reception buffer so as to manage                RLC entities in consideration of data stored in their buffers
    the ARQ, and performs a variety of functions of utilization of             and priorities thereof. Each RLC entity determines the size of
    a transmission/reception window for a flow control, polling                the RLC PDU to be transmitted to the MAC entity. Similarly,
    of allowing a transmitter to request a receiver of a peer RLC         40   the MAC entity located in the eNode-B determines what
    entity of status information, status report of allowing the                amount of data should be assigned to the respective RLC
    receiver to report its buffer status to the transmitter of the peer        entities in consideration of the amount of downlink data of the
    RLC entity and piggyback of inserting the status PDU into the              respective UEs and the priorities of the data and sends the
    data PDU so as to enhance the efficiency of data transmission.             determination result to the respective RLC entities. The
    In addition, the functions of the AMRLC layer include a reset         45   respective RLC entities construct a RLC PDU in accordance
    PUD requesting the opposite AMRLC entity to reset all the                  with the determination result and transmit the constructed
    operations and parameters when the AMRLC entity finds out                  RLC PDU to the MAC entity.
    an fatal error in the course of operation and a reset ACKPDU                 The PDU is a basic data unit used for data communication
    used in acknowledgement of the reset PDU. In order to sup                  between layers. The PDU is a data which is transmitted from
    port the functions, the AMRLC requires a variety of protocol          50   a corresponding layer to a different layer. A RLC PDU, a
    parameters, status variables and timers. The PDUs used for                 MAC PDU and the like are examples of the data used by the
    report of the status information or control of the data trans              layers. An SDU (Service Data Unit) is a data unit from a
    mission by the AMRLC layer, such as the status PDU and the                 different layer to the corresponding layer.
    reset PDU are called control PDUs. The PDUs used for trans                    FIG. 4 is a flowchart illustrating a data transmission
    mission of user data are called data PDUs.                            55   method according to an exemplary embodiment of the inven
      Radio resources in one cell include uplink radio resources               tion. Tx RLC denotes a RLC entity in a transmitter 30 and Tx
    and downlink radio resources. The eNode-B takes charge of                  HARO denotes a lower-level layer of the RLC layer for
    assignment and control of the uplink radio resources and the               performing the HARQ in the transmitter 300. RX RLC
    downlink radio resources. The eNode-B determines when a                    denotes a RLC entity in a receiver 350 and Rx HARQ denotes
     UEuses a radio resource, what a UEuses a radio resource and          60   a lower-level layer of the RLC layer for performing the
    what radio resource a UE uses. For example, the eNode-B                    HARQ in the receiver 350. The HARQ is mainly performed
    may determine that frequencies of 100 MHz to 101 MHZ are                   in the physical layers. The HARQ operation may be per
    assigned to the UE for 0.2 seconds in 3.2 seconds for the                  formed using the MAC PDU and the ARQ operation is at a
    downlink data transmission. Then, the base station informs                 level higher than the HARQ operation.
    the corresponding UE of the de-termination details so as to           65      Referring to FIG.4, the RLC PDU is transmitted to the TX
    allow the corresponding UE to receive the downlink data.                   HARQ from the Tx RLC (S100). The RLC PDU is transmit
    Similarly, the eNode-B determines when a UE uses a radio                   ted to the MAC layer and can be converted into one or more
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 16 of 21
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 17 of 21


                                                          US 7,869,396 B2
                                                                                                        10
    receiver 450 sends information on the RLC PDUs not                      include information on the reception Success and failure of
    received by the receiver 450 to the transmitter 400 and the             the receiver for all the transmission from the transmitter in the
    transmitter 400 then transmits the corresponding RLC PDUs.              time interval, which is set in a constant size by the receiver, or
    When the radio resources are not sufficient, the transmitter            occurrence time information thereof. In another exemplary
    400 can transmit RLC Sub-PDU into which the RLC PDU is                  embodiment, the information on the time interval transmitted
    divided.                                                                from the receiver to the transmitter can include information
       The status report information is transmitted and received            on the reception failure of the receiver for all the transmission
    using the physical layer so as to allow the transmitter 400 and         from the transmitter in the time interval, which is set in a
    the receiver 450 to rapidly exchange the ARQ information.               constant size by the receiver, or occurrence time information
    The status report information can be transmitted using a chan      10   thereof. In still another exemplary embodiment, the informa
    nel defined by the physical layer, not by the level of the RLC          tion on the time interval transmitted from the receiver to the
    PDU or the MAC PDU. When receiving the status report                    transmitter can include information on the reception Success
    information, the physical layer sends the received status               and failure of the receiver for the transmission from the trans
    report information to a higher-level RLC entity. When it is             mitter or occurrence time information thereof. In still another
    necessary to transmit status report information, the RLC           15   exemplary embodiment, the information on the time interval
    entity sends the status report information directly to the              transmitted from the receiver to the transmitter can include
    physical layer and the physical layer can send the status report        information on the reception failure of the receiver for the
    information using a physical channel other than the channel             transmission from the transmitter or occurrence time infor
    through which data are transmitted.                                     mation thereof.
       The status report information can be transmitted through a             When the transmitter receives the information on the
    channel through which scheduling information indicating the             reception failure or the time information thereof, the trans
    assignment of physical resources in the physical layer is               mitter can make an appointment of retransmission of the
    transmitted. The status report information may be informa               corresponding data regardless of the reception of the status
    tion on a data block received or not received by the RLC entity         report information from the receiver. The transmission of the
    of the receiver. Alternatively, the status report information      25   information on the reception failure or the time information
    may be information on a data block not to be transmitted by             thereof can be performed by a physical layer or a MAC entity.
    the RLC entity of the transmitter or information on a data              A physical layer or a MAC layer of the transmitter having
    blockabandoned by the transmitter. When it is informed that             received the information on the reception failure or the time
    a specific data block is not transmitted from the transmitter           information thereoftransmitted from the receiver may inform
    any more, the RLC of the receiver 450 can stop the waiting of      30
                                                                            the RLC layer of the information. The RLC entity of the
    the RLC PDU and process the data blocks stored in its buffer.           transmitter having received the information on the reception
       The receiver 450 can add the status report information to a          failure or the time information thereof transmitted from the
    head portion of a data block. The data block may be a RLC               receiver may retransmit the corresponding RLC PDU or RLC
    PDU or a MAC PDU. The status report information may be                  SDU and reconstruct the RLC PDU as needed.
    information on the data blocks not received by the receiver        35
                                                                               FIG. 6 is a flowchart illustrating an example of transmis
    450. The receiver 450 may not allow the status report infor             sion and reception of the status report information. The status
    mation to include information on the data blocks received by            report information can be transmitted to the transmitter in a
    the receiver.
      When the RLC entity or the logical channel is particularly            state where it is arbitrarily or previously set by the receiver.
                                                                            Alternatively, in order to more rapidly check the status report
    mapped with the HARQ process in order to reduce the over           40
                                                                            information, the transmitter may request for the transmission
    head of the data blocks in the high-level layers, several fields        of the status report information through status request infor
    can be omitted. For example, when RB 1 is mapped with                   mation.
    HARO process 1 in one to one, a TSN or a logical channel                   Referring to FIG. 6, the Tx HARQ transmits status request
    identifier can be omitted from the data block transmitted to
    HARQ 1.                                                            45   information to the Rx HARQ (S310). The status request infor
       The receiver uses the physical layer to more rapidly and             mation request the receiver for transmitting the status report
    effectively send the status report information. When a data             information. The status request information allows the trans
    block not received by the receiver exists in the time interval          mitter 500 and the receiver 550 to more rapidly exchange the
    received by the receiver, the receiver may inform the trans             status report information. The status request information is
    mitter of the fact by using a signaling through the physical       50   information indicating that the receiver 550 should rapidly
    channel. For example, when the receiver transmits signals to            construct and transmit the status report information. When
    the receiver through a physical control channel every time              receiving the status request information, the Rx HARQ
    interval, the receiver can inform the transmitter whether the           informs the Rx RLC of the fact (S320). The Rx RLC con
    receiver receives the data transmitted from the transmitter in          structs and sends the status report information to the RX
    the previous time interval through the physical channel.           55   HARQ (S330). The Rx HARQ transmits the status report
    When the receiver informs the transmitter that the receiver             information (S340).
    does not receive the data block in the previous time interval              When a predetermined condition is satisfied, the physical
    through the physical channel, the transmitter can perform the           layer of the transmitter 500 can transmit the status request
    retransmission of the data block. At this time, the information         information through a physical channel different from the
    transmitted from the receiver to the transmitter indicates in      60   physical channel through which data are transmitted. For
    what time interval the receiver fails to receive the data block.        example, when the physical layer performs the retransmis
    When the receiver fails to receive the data block transmitted           sion the same number of times as the maximum number of
    from the transmitter, the receiver may inform the transmitter           times of HARQ retransmission set in the data block transmit
    of the information on the time interval when the reception              ted by the physical layer, the physical layer can set and trans
    failure occurs.                                                    65   mits the status request information.
      In an exemplary embodiment, the information on the time                 The status report information or the status request infor
    interval transmitted from the receiver to the transmitter can           mation can be transmitted through a control information
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 18 of 21


                                                         US 7,869,396 B2
                                   11                                                                 12
    transport channel which is used in the physical layer to trans         this problem by using the RRC signaling of the higher-level
    mit the scheduling information.                                        layer. The RRC signaling means that the transmitter and the
       FIG. 7 is a flowchart illustrating another example of trans         receiver transmit an RRC message to each other. In this case,
    mission and reception of the status report information.                the RRC can reset the RLC.
       Referring to FIG. 7, the Tx RLC requests for the status                When transmitting the specific data block several times but
    request information (S410). The status request information             not receiving an acknowledgement from the receiver 850, the
    may be requested by a higher-level layer as well as the physi          Tx RLC may stop the transmission of the data block. Tx RLC
    cal layer. When the buffer of the RLC entity is empty, for             may inform the Tx RRC as a higher-level layer of this fact,
    example, when the final RLC PDU has been transmitted, the              and waits for an instruction therefrom. Alternatively, when
    RLC entity can request for the status requestinformation so as    10   recognizing an abnormal operation in the transmission of the
    to receive the status report information from the receiver 650.        specific data block, the TX RLC may not process Such a
    The Tx HARQ transmits the status request information to the            situation, but inform the RRC as a higher-level layer of the
    Rx HARQ (S420). When receiving the status request infor                situation and comply with an instruction therefrom.
    mation, the Rx HARQ informs the Rx RLC of the fact (S430).                FIG. 10 is a block diagram illustrating a data transmission
    The Rx RLC constructs and sends the status report informa         15   method according to another exemplary embodiment of the
    tion to the Rx HARQ (S440). The Rx HARQ transmits the                  invention.
    status report information (S450).                                        Referring to FIG. 10, the transmitter sequentially transmits
       FIG. 8 is a flowchart illustrating a data transmission              RLC PDUO, RLC PDU1, RLC PDU2, RLC PDU3, and RLC
    method according to another exemplary embodiment of the                PDU4 and the receiver receives successfully RLC PDUO and
    invention.                                                             RLC PDU1 but fails to receive RLC PDU2. Since failing to
       Referring to FIG.8, the RLC PDU is sent from the Tx RLC             receive RLC PDU2, the receiver loads the information on
    to the Tx HARQ (S500). The Tx HARQ transmits a data                    RLC PDU2 to the status report information.
    block to the Rx HARQ (S510). When an error is detected                  RLC PDU2 includes a part of RLC SDU1 and a part of
    from the data block, the Rx HARQ transmits an NACK signal              RLC SDU2. When the receiver transmits the status report
    to the Tx HARQ (S520). The Tx HARQ transmits the retrans          25   information based on the information of the SDU, the receiver
    mission data block to the Rx HARQ (S530). An error is                  should transmit at least two information pieces, that is, infor
    detected in the second transmission and the Rx HARQ trans              mation pieces on RLC SDUO and RLC SDU1. On the con
    mits the NACK signal to the Tx HARQ (S540). In this way,               trary, when the receiver transmits the status report informa
    the transmission can be repeated by L. times which is the              tion based on the information of the PDU, the receiver can
    maximum allowable number of times (S550).                         30   transmit only one information piece, that is, the information
      When an error is detected in the final transmission, the RX          on the RLC PDU2. Accordingly, by transmitting the status
    RLC is requested for constructing the status report informa            report information based on the information of the PDU, it is
    tion (S555). The Rx RLC constructs and sends the status                possible to reduce the amount of data to be transmitted.
    report information to the Rx HARQ (S570). When an erroris                 The PDU can be expressed in various ways. For example,
    detected and the Rx HARQ transmits the NACK signal, the           35   the PDU can be expressed as what portion of the SDU is
    Tx HARQ may recognize the NACK signal as the ACK signal                addressed by the data included in the PDU or as sequence
    (S560). The Rx HARQ transmits the status report information            number assigned to each PDU. In order to allow the transmit
    to the Tx HARQ (S575). The status report information is                ter and the receiver to easily manage the PDUs, the status
    reported to the Tx RLC (S580). Accordingly, even when an               report information can be managed based on the sequence
    error occurs from the ACK/NACK signal, the RLC can accu           40   numbers.
    rately judge whether the retransmission should be performed              FIG. 11 is a block diagram illustrating a handover.
    on the basis of the status report information.                           Referring to FIG. 11, a source eNode-B 910 denotes an
       Independently of the status report information, the physi           current eNode-B and a target eNode-B 920 denotes a new
    cal layer can transmit particular information to more effec            base station after the handover. When the source eNode-B
    tively transmit the ACK/NACK signals between the HARQ.            45   910 and the target eNode-B920 have different information
    When the transmitter performs the final HARQ process of a              associated with the status report information of a UE900 or
    specific data block, the transmitter can transmit particular           the target eNode-B 920 does not have the latest status report
    information indicating that the final HARQ of the specific             information, unnecessary transmission may cause. The trans
    data block is being transmitted, through the physical layer.           mission of new data may be delayed due to the unnecessary
       FIG. 9 is a flowchart illustrating a data transmission         50   transmission, thereby deteriorating the QoS. When a han
    method according to another exemplary embodiment of the                dover occurs, the UE900 retransmits the SDUs, for which no
    invention. It relates to a method of allowing the RLC entity to        acknowledgement is received from the source eNode-B to the
    cope with an emergency.                                                target eNode-B920.
       Referring to FIG.9, the Tx RLC transmits a RLC PDU to                 The UE900 can reconstruct the RLC SDU into the RLC
    the receiver 850 (S600). When the first transmission fails, the   55   PDU and transmit the re-constructed RLC PDU to the target
    Tx RLC performs the retransmission. The retransmission can             eNode-B 920. Alternatively, the source eNode-B 910 can
    be repeated by N times which is the maximum allowable                  transmit the latest status report information to the target
    number of times (S610). When the N-th transmission fails,              eNode-B 920 and the target eNode-B 920 can transmit the
    the Tx RLC informs the RX RRC of the failure (S630).                   latest status report information to the UE900.
       When the case where the transmitter 800 transmits a spe        60     The SDU which is transmitted from the eNode-B to the AG
    cific data block but does not receive an acknowledgement               in the course of the handover can be classified into two kinds,
    from the receiver 850 is repeated a predetermined number of            that is, SDU which the source eNode-B 910 transmits to the
    times or more, the RLC layer may inform a higher-level layer           AG 930 and SDU which the target eNode-B920 transmits to
    of resetting a communication condition. When the RRC is                the AG930. When the handover does not occur, the eNode-B
    informed by the RLC that it transmits a data block a prede        65   rearranges the SDU received from the UE, but when the
    termined number of times or more but does not receive an               handover occurs, both eNode-Bs transmit the SDU to the AG
    acknowledgement from the opposite party, the RRC solve                 930 and thus any eNode-B cannot rearrange the SDU. The AG
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 19 of 21


                                                         US 7,869,396 B2
                                 13                                                                     14
    930 should check all the SDUs transmitted from the source              conditions are often changed, the qualities of radio intervals
    eNode-B910 and the target eNode-B920 and rearrange the                 to be actually experienced may be different from each other
    SDUs. Right after the handover, the target eNode-B 920                 between continuous processes. Accordingly, the process hav
    transmits the SDU to the AG 930 every when restoring the               ing started the transmission does not always finish the trans
    SDUs, for a predetermined time, that is, until the handover is         mission earlier. Therefore, the receiver should be able to
    completed.                                                             perform the rearrangement and thus includes a buffer for
       The target eNode-B 920 can transmit to the AG 930 the               performing the rearrangement.
    RLC SDUs received successfully itself by the use of the time             The ARQ entity, that is, the RLC entity operating in the AM
    information of the handover. The time information of the               mode, includes a buffer. This is because all the portions of the
    handover can be received from the source eNode-B 910.             10   SDU should be stored in the buffer of the receiver until all the
       The target eNode-B 920 can transmit the RLC SDU suc                 PDUs including a specific portion of the SDU arrive. If a gap
    cessfully received from the UE900 to the AG 930 at once for            occurs in the buffer of the receiver, it means that a specific
    a predetermined time after the handover is made. The time              RLC PDU is not received. If a gap occurs in the buffer of the
    information can be used to determine how long the target               HARO, it also means that a specific MAC PDU is not
    eNode-B920 transmits the RLC SDU successfully received            15   received. Since the RLC PDUs constitute the MAC PDUs, the
    to the AG 930. The time information may be valid from the              gap in the RLC buffer and the gap in the HARQ buffer are
    time point when the instruction for the handover is received           associated with each other. It is possible to perform the buffer
    from the source eNode-B 910. Alternatively, the time infor             management in comprehensive consideration of two gaps.
    mation may be valid from the time point when the target                The rearrangement in the HARQ and the RLC PDUs received
    eNode-B 920 receives a message associated with the han                 by the RLC can be simultaneously considered using only one
    dover from the UE900.                                                  buffer.
      For a predetermined time from the time point when the UE               The MAC PDUs are decomposed as soon as being received
    900 accesses the targeteNode-B920, the targeteNode-B920                and then are sent to the RLC entities. In order for the RLC
    may not rearrange but transmit the RLC SDU successfully                entity to solve the gap generated due to the N-channel SAW in
    received from the UE900 to the AG 930 at once. The target         25   the MAC, the RLC entity should check whether the gap
    eNode-B 920 may receive the time information from the                  generated in the RLC buffer is due to the reception failure or
    source eNode-B910 and not rearrange but transmit the RLC               the inversion of transport order generated due to the N-chan
    SDU successfully received from the UE900 to the AG 930 at              nel SAW. The buffer of the RLC entity can use a timer. When
    once until the time point instructed by the time information.          a gap is generated in the buffer of the RLC entity, the timer is
    After the predetermined time, the target eNode-B 920 may          30   activated at once. When data corresponding to the gap is not
    rearrange and transmit the successfully received RLCSDU to             received until the timer expires, it is judged that the gap is
    the AG 930.                                                            generated due to the reception failure and the status report
      When receiving the RLC SDU having a sequence number                  information may be transmitted to the transmitter.
    Smaller than the sequence number designated by the Source                 FIG. 12 is a diagram illustrating an example of a data
    eNode-B 910, the target eNode-B 920 can transmit the              35
                                                                           transmission method according to an exemplary embodiment
    received RLC SDU to the AG 930 at once. The UE 900                     of the invention, where a MAC layer (RX MAC) and a RLC
    transmits the sequence number information at the time of               layer (RX RLC) in the receiver are shown.
    accessing the target eNode-B920 and the target eNode-B920                 Referring to FIG. 12, in CD, the ARQ entity, that is, the
    can transmit the received RLC SDU to the AG 930 at once
    when receiving the RLC SDU having a sequence number               40
                                                                           RLC entity, receives PDU3 from the HARQ as a lower-level
                                                                           layer, that is, the MAC layer. Since PDU2 having a sequence
    smaller than the sequence number. The UE900 can inform the             number smaller than that of PDU3 does not exist, the receiver
    target eNode-B 920 of the largest sequence number of the               checks that the gap is generated due to the inversion of trans
    sequence numbers of the RLC SDUs which have been trans                 port order of the HARQ by the use of the HARQjitter timer
    mitted to the source eNode-B910 at the time of first accessing         JT.
    the target eNode-B920.                                            45
                                                                              In (2), the RLC entity receives PDU2 before the HARQ
       On the other hand, the optimization process may be carried          jitter timer JT expires, and the HARQ jitter timer JT stops.
    out in the downlink direction. In a new cell, the UE 900
    transmits a handover completion message to the target                     In (3), similarly to CD, since the ARQ entity received
    eNode-B920. In the course, the targeteNode-B920 transmits              PDU6 having a sequence number smaller than that of PDU7.
    a response message to the handover completion message. The        50   the HARQ jitter timer JT is activated.
    UE 900 informs the target eNode-B 920 of the largest                      In (4), although the HARQjitter timer JT expires, the RLC
    sequence number of the sequence numbers of the SDUs suc                entity cannot receive PDU6. The receiver judges that the
    cessfully and continuously received by the UE 900 for the              reception of PDU6 fails and transmits the status report infor
    downlink data successfully received by the UE 900. The                 mation associated therewith to the transmitter.
    target eNode-B920 can newly transmit only the SDUs having         55     When receiving the status report information indicating
    a sequence number larger than the acquired sequence number             that the receiver does not receive a certain PDU from the
    to the UE900. It is possible to reduce the burden of the UE            receiver, the transmitter retransmits the corresponding PDU.
    900 which classifies and rearranges the SDUs received from             A timer may be set in each data block so as to prevent a
    the target eNode-B920 and the source eNode-B 910.                      deadlock. When the timers set in the SDUs expire, the pieces
       Hereinafter, operation of the ARQ and the HARQ is              60   of the SDUs are not transmitted any more even when the
    described.                                                             reception failure is reported from the receiver.
       The HARQ with an N-channel SAO (Stop-And-Wait) is                      When receiving a data block having a sequence number
    advantageous for a higher transmission rate. In the HARO.              outside the current window, the receiver adjusts the boundary
    while one process performs the transmission and then waits             of the window. The operation of the receiver uses the timer
    for a response thereto, another process performs the transmis     65   and the reception window.
    Sion. By reducing idle time in the transmission, it is possible           FIG. 13 is a diagram illustrating an example of a data
    to enhance the transmission rate. However, since the radio             transmission method according to an exemplary embodiment
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 20 of 21


                                                            US 7,869,396 B2
                               15                                                                             16
    of the invention, where RLCs serving as an AM in the trans                 that the receiver receives the data successfully. The transmit
     mitter and the receiver are shown.                                        ter also needs to request the receiver to transmit the status
       Referring to FIG. 13, in CD, SDU1 arrives at the buffer of              report information. In an exemplary embodiment, a PDU may
    the transmitter and a discard timer DT is activated. In (2),               contain a command for requesting the receiver to transmit the
    SDU2 arrives at the buffer of the transmitter and a discard           5    status report information. In another exemplary embodiment,
    timer DT is activated. The discard timers DT serve to define               for the purpose of more rapid transmission, the transmitter
    the maximum delay time set in the RLC entities.                            may directly command the receiver to transmit a report
       In (3), the receiver receives PDU3 and recognizes that                  through a physical channel through which the scheduling
    PDU2 having a sequence number smaller than that of PDU3                    information is transmitted.
    dose not arrive yet. In order to check whether the reception          10      The receiver should transmit the status report information
    failure is generated due to the inversion of transfer order of the         to the transmitter as soon as it receives the request for the
    HARO, the receiver starts the HARQjitter timer J.T.                        status report information. When not receiving the status
       In (4), when the HARQjitter timer JT expires, the receiver              report information within a predetermined time, the transmit
    reports to the transmitter that it does not receive PDU2. At the           ter can automatically retransmit the data. When the timer is
    same time, in order to prevent the report from being lost, a          15   used, the retransmission can be performed regardless of the
    periodic timer PT for PDU2 is activated.                                   status report information.
       In (5), the transmitter receives the report transmitted from               The present invention can be embodied in hardware, soft
    the receiver. Since the discard timer DT for SDU1 does not                 ware, or combinations thereof. Examples of the hardware can
    expire yet, the transmitter retransmits PDU2.                              include an ASIC (Application Specific Integrated Circuit), a
       In (6), the discard timer DT for SDU1 expires. The pieces               DSP (Digital Signal Processing), PLD (Programmable Logic
    of SDU1 are not transmitted any more. At this time, the                    Device), an FPGA (Field Programmable Gate Array), a pro
    transmitter may inform the receiver that the discard timer DT              cessor, a controller, a micro processor, other electronic units,
    for SDU1 expires and thus it does not transmit the pieces of               and combinations thereof, which are designed to perform the
    SDU1 any more. It is possible to prevent waste of radio                    above-mentioned functions. In Software, the invention can be
    resources by preventing an unnecessary retransmission                 25   embodied by modules for performing the above-mentioned
    request.                                                                   functions. The Software can be stored in a memory unit and
       In (7), the periodic timer PT for PDU2 expires. Since the               executed by a processor. As the memory unit or processor,
    receiver does not receive PDU2 hitherto, the receiver trans                means well known to those skilled in the art can be employed.
    mits the status report information for PDU2 again. The peri                   Although the embodiments of the present invention have
    odic timer PT may be activated again at the same time of              30   been described in detail with reference to the attached draw
    transmitting the status report information.                                ings, it should be understood by those skilled in the art that the
       In (8), since the transmitter receives the status report infor          invention can be modified and changed in various forms
    mation transmitted from the receiver again but the transmitter             without departing from the technical spirit and scope of the
    discards SDU1 due to the expiration of the discard timer DT.               invention. Accordingly, the invention is not limited to the
    PDU2 is not retransmitted any more.                                   35   above-mentioned embodiments, but includes all the embodi
       In (9), a release timer RT for SDU2 expires in the receiver.            ments without departing from the scope of the appended
    The release timer RT is activated when the successfully                    claims.
    reconstructed SDU cannot be sent to a higher-level layer                     The invention claimed is:
    because an SDU having a sequence number Smaller than that                     1. A method of performing automatic repeat request (ARQ)
    thereof does not arrive at the receiver. For example, the             40   in a wireless communication system, the method performed
    receiver successfully receives SDU2 by receiving a part of                 by a receiver and comprising:
    PDU3, PDU4, and PDU5, the receiver does not complete the                      detecting whether at least one data block to be received
    reception of SDU1 having a sequence number Smaller than                         from a transmitter is missed;
    that of SDU2 because not receiving PDU2. At the time of                      starting a timer when the at least one data block is detected
    receiving SDU2, the release timer RT is activated. The release        45        as missed;
    timer RT is used to prevent a certain SDU from staying in the                stopping the timer when the at least one data block is
    buffer of the receiver too long. When the release timer RT                      received from the transmitter while the timer is running,
    expires, the receiver sends succeeded SDU2 to a higher-level                    in order to prevent a triggering of a status report before
    layer and does not wait for failed SDU1 or PDUs associated                      the timer expires; and
    the failed SDU (PDU2) any more. Since not waiting PDU2                50     transmitting the status report to the transmitter after the
    any more, the periodic timer PT is also stopped.                                timer expires, wherein the status report comprises a
       It is possible to manage the retransmission request by the                   positive acknowledgement indicating receipt of at least
    use of only the buffer of the RLC layer without using the                       one received data block.
    buffer of the MAC layer.                                                     2. The method of claim 1, wherein the at least one data
       The ARQ used here may be a NACK based system. The                  55   block is detected as missed when a sequence number (SN) of
    NACK based system is effective when data are steadily trans                a currently received data block is larger than a SN of a previ
    mitted. More fine operations are required in consideration of              ously received data block.
    transmission of packets or user data transmitted intermit                    3. The method of claim 1, wherein the at least one data
    tently or the final SDU or PDU of a certain data flow. The                 block is detected as missed when a sequence number (SN)
    NACK based system can be used when certain data is not                60   following a SN of a data block with a highest SN among
    received and the reception failure is checked by the receiver.             received data blocks is larger than a lowest SN of the at least
       The receiver transmits the status report information as                 one data block to be received.
    information on data not received. When the transmission of                   4. The method of claim 1, wherein the at least one data
    data is intermittent, that is, when the size of data is very Small,        block is detected as missed when a sequence number (SN)
    the receiver may not know the transmission of data itself and         65   following a SN of a data block with a highest SN among
    the receiver cannot thus transmit the status report informa                received data blocks is larger than a SN following a last
    tion. In this case, the receiver needs to report the transmitter           in-sequence received data block.
Case 1:20-cv-22051-JEM Document 1-26 Entered on FLSD Docket 05/15/2020 Page 21 of 21


                                                         US 7,869,396 B2
                                  17                                                                    18
      5. The method of claim 1, wherein the timer is stopped                 stop the timer when the at least one data block is received
    when a sequence number (SN) following a SN of a data block                 from the transmitter while the timer is running, in order
    with a highest SN among received data blocks when the timer                to prevent a triggering of a status report before the timer
    was started is the same as a SN following the last in-sequence             expires; and
    received data block.                                              5      transmit the status report to the transmitter after the timer
      6. The method of claim 1, wherein the at least one data                  expires, wherein the status report comprises a positive
    block comprises a Radio Link Control (RLC) Protocol Data                   acknowledgement indicating receipt of at least one
    Unit (PDU).                                                                 received data block.
      7. The method of claim 1, wherein the status report further            9. The receiver of claim 8, wherein the at least one data
    comprises a negative acknowledgement indicating a                 10   block is detected as missed when a sequence number (SN)
    sequence number (SN) of the at least one data block detected           following a SN of a data block with a highest SN among
    as missed.                                                             received data blocks is larger than a SN following a last
      8. A receiver for performing automatic repeat request                in-sequence received data block.
    (ARO) in a wireless communication system, the receiver                   10. The receiver of claim 8, wherein the timer is stopped
    comprising a Radio Link Control (RLC) entity, wherein the         15   when a sequence number (SN) following a SN of a data block
    RLC entity is configured to:                                           with a highest SN among received data blocks when the timer
      detect whether at least one data block to be received from           was started is the same as a SN following the last in-sequence
         a transmitter is missed;                                          received data block.
      start a timer when the at least one data block is detected as
         missed;
